Case 9:21-cv-81240-RS Document 1-2 Entered on FLSD Docket 07/14/2021 Page 1 of 6




                                                rrlrr
                 Exhibit
       Case 9:21-cv-81240-RS Document 1-2 Entered on FLSD Docket 07/14/2021 Page 2 of 6
**** CASE NUMBER: 5O2O21CA004298XXXXMB Div: AO                                    "**
    Filing # t24161827 E-Eiled             04/ 0l   /2021   1   0: 59   :   09   AM


                                                                                      IN THE CIRCUIT COURT OF THE
                                                                                      15TH JUDICIAL CIRCUIT, IN AND
                                                                                      FORPALM BEACH, FLA.

                                                                                      CASE NO.




                                                                                                               d
            LISA DAYAN

                               Plaintiff,
            vs.

            HOBBY LOBBY STORES INC, a foreign
            Corporation, and BRYAN HERNANDEZ, as store manager,

                        Defendants.




                        The Plaintiff, LISA     DAYAN individuall                                      undersigned counsel, sues the

            Defendant, HOBBY LOBBY STORES                                                              authorized to do business m

            the State of Florida, and BRYAN                                       as store manage& and alleges:


                        1.     This is an action                            that exceeds Fifteen Thousand Dollars ($30,000.00).

                        2.     That at all                         hereto, the Plaintiff, LISA DAYAN, was and individual

            residing in Palrn                         Florida, over the age of 18 years old and Suijuris.

                    4.                at             material hereto, the Defendant, HOBBY LOBBY STORES INC was

             and is a                           authorized to do business and doing business in the State ofFlorida and

             1S                              in Florida as it has committed             a   tort in Florida.

                               At all times material             hereto, the Defendant, BRYAN HERNANDEZ, was an

             individual residing in Palm Beach County, Florida

                        5.      That on or about August 25tr,2}zl,Defendant, HOBBY LOBBY STORES INC,

             owned, maintained and/or controlled of a Hobby Lobby store located at , 217 59 State Road #7,




FILED: PALM BEACH COUNTY, FL, JOSEPH ABRUZZO, CLERK, O4lO1l2O21 10:59:09 AM
Case 9:21-cv-81240-RS Document 1-2 Entered on FLSD Docket 07/14/2021 Page 3 of 6




   Boca Raton,      FL   Boca Raton, in Palm Beach County, Florida.

             6.      At all times material hereto, the Defendant, BRYAN HERNANDEZ,managedthe

   said Hobby Lobby store.

             7.       On said date, Plaintiff, LISA DAYAN, was an invitee of Defendant's store as she

   was on Defendant's premises to shop.

             8.      On said date, Plaintiffwas causedto slip and fall as aresult   of                 from

   an air conditioner vent at the Defendant's store.

                               I- NEGLIGENCE                                                    INC

             The Plaintiffreadopts and realleges each and every                           inparagraphs   1



   through 8 as if they were fully set forth herein, and

             9.      That, at all times material hereto,                HOBBY LOBBY STORES INC,

   was negligent in the maintenance ofthe                               water to accumulate on the floor in

   their store.

             10.    Defendant owed                   to warn of known dangers on their premises.

             11. Defendant                     a duty to maintain their premises in a safe condition for

   patrons.

             t2.
                               tr
                            the Defendant HOBBY LOBBY STORES             INC.,      had actual notice of the

                               to remedy the area.

                     The condition existed for a period of time for the Defendant to have constructive

   notice.

              t4.   Defendant breached their duty to Plaintiff by failing to warn the Plaintiff of a known

   danger


                                                           2
Case 9:21-cv-81240-RS Document 1-2 Entered on FLSD Docket 07/14/2021 Page 4 of 6




            15. Defendant       breached their duty to Plaintiff by failing to maintain the premises     ln   a


   condition reasonably safe for patrons.

            16.     That as a direct and proximate result of the negligence of the Defendant, that Plaintiff,

   LISA DAYAN, suffered bodily injury and resulting pain and suffering, disability, disfigurement,

   mental anguish, loss of capacity for the enjoyment of life, expense of      hospitalization{k)al       and


   nursing care and treatment and aggravation of a previously existing condition.         e@ff     nFin tn"

   pastundergoneandwillinthefutureundergopainfulandextensiv"-"opi@*.-entand

   the injuries so complained of are permanent in         nature.
                                                                                 U
            17.       That as a further direct and proximate result                       of the Defendant,

   HOBBY LOBBY STORES INC                as aforesaid,   the                         has in the past sustained


   and   will   in the future sustain loss of earnings and

            WHEREFORE, Plaintiff, LISA                                 judgment for damages against the

   Defendants, HOBBY LOBBY                                      AN HERNANDEZ; andfurther demands              a


   trial by jury of all triable issues



                                                                    T BRY


            The                       and realleges each and every allegation contained in paragraphs     1




                           were fully set forth herein, and further alleges:

                      That, at all times material hereto, the Defendant, BRYAN HERNANDEZ, was

   negligent in the maintenance of the aforesaid store, allowing water to accumulate on the floor in

   which he was vested with the responsibility of protecting invitees to Hobby l-obby store.



                                                           3
Case 9:21-cv-81240-RS Document 1-2 Entered on FLSD Docket 07/14/2021 Page 5 of 6




             19.     The Defendant, BRYAN HERNANDEZ, as manager of the store identified in

   paragraph 6, owed the Plaintiff a duty to maintain their premises in a safe condition for patrons.

             20.     Defendant, BRYAN HERNANDEZ, owedPlaintiffadutyto wamofknowndangers

   on their premises.

             2I.     That theDefendant, BRYAN HERNANDEZ, hadactualnoticeofthe                               and

   yet failed to remedy the area.

             22.     The condition existed for a period of time for the                           constructrve

   notice.

             23.   Defendant breached his duty to Plaintiff by                       the Plaintiff of a known

   danger

             24.   Defendant breached their duty to                            to maintain the premises in a

   condition reasonably safe for patrons.

             25.   That as a direct and                        the negligence of the Defendant, that   Plaintiff

   LISA DAYAN, suffered bodily                                  pain and suffering, disability, disfigurement,

   mental anguish, loss    of                     enjoyment of life, expense of hospitalization, medical and

   nursing care and                       aggravation of a previously existing condition. Plaintiff has in the

   past                         1n the   future undergo painful and extensive medical care and treatment and

   the                             of are permanent in nature.

                     That as a further direct and proximate result of the negligence of the Defendant,

   BRYAN HERNANDEZ              as aforesaid, the   Plaintifq LISA DAYAN, has inthe past sustained andwill

   in the future sustain loss of earnings and earning capacity




                                                           4
Case 9:21-cv-81240-RS Document 1-2 Entered on FLSD Docket 07/14/2021 Page 6 of 6




           WHEREFORE, Plaintiff, LISA DAYAN, demands judgment for damages against the

   Defendants, HOBBY LOBBY STORES INC and BRYAN HERNANDEZ; andturther demands a

   trial byjury of all triable issues.


   Dated:0410112021
                                                SCOTT T. KIMMEL, PA
                                                Attorney for Plaintiff
                                                7301 W. Palmetto Park
                                                Boca Raton, FL
                                                Telephone: (954)
                                                Fax (954) 42




                                                          . KIMMEL, ESQUIRE
                                                         BarNo:970761




                             tr
                                   $
       $
       9
                                            5
